 IBEC PACKING CO., INC.417IBEC Packing Company,Inc.andConfederacionLaborista de Puerto Rico.Case 24-CA-2971December 2, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND KENNEDYOn August 24, 1971, Trial Examiner Arthur M.Goldberg issued the attached Decision in this pro-ceeding. Thereafter, the Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbrief and has decided to affirm the Trial Examiner'srulings, findings,' and conclusions and to adopt hisrecommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby orders thatRespondent, IBEC Packing Company, Inc., Maya-guez, Puerto Rico, its officers, agents, successors, andassigns, shall take the action set forth in the TrialExaminer's recommended Order.rIn adopting the Trial Examiner's finding that the dischargee, CarmenRodriguez, was not a supervisor, we do not rely on the stipulation in theagreement for consent election that leadgirls be included in the unit. Therecord supports the Trial Examiner's finding that Rodriguez did notexercise any of the indicia of supervisory status set forth in Section 2(11) ofthe Act.supervisor and therefore not protected by the Act and thatthe discharge was effectuated for good and sufficientreasons connected with her employment. Additionally, onthe basis of a lack of information, belief, and knowledge,the answer denied that the Umon is a labor organizationwithin the meaning of the Act.At the opening of the hearing, over Respondent'sobjections,General Counsel was permitted to amend tecomplaint in the following respects. First, paragraph IV 'ofthe complaint, naming alleged supervisory personnel, wasamended to add the names of Emma Padilla as foreladyand Hiram Diaz as supervisor of the packing and chillingroom. Second, a new paragraph IV-A was added allegingthatHiram Diaz, on various dates in July 1970, toldemployees that if the Umon won the election the plantwould be closed. Third, a new paragraph VI-B was addedalleging that on July 31, 1970, Forelady Emma Padillaasked an employee if she was going to vote in the election tobe conducted that day and told the employee that if shevoted for the Respondent she had nothing to fear.Respondent's answer was amended to include a generaldenial of these allegations and to assert the further defensethat Diaz is a supervisor "in the same way and to the sameextent thatMrs. Carmen Rodriguez was a supervisor."Finally, theRespondent asserted that if the allegedstatementswere made they were protected under thefreedom of speech provision of the Act.All parties participated in the hearing inMayaguez,Puerto Rico, on May 5 and 6, 1971, and were afforded fullopportunity to be heard, to introduce evidence, to examineand cross-examine witnesses, and to present oral argument.Oral argument was waived by all parties and a brief wasfiled by the Respondent only.Based upon the entire record in the case, my reading ofthe Respondent's brief, and from my observation of thewitnesses and their demeanor, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTTRIAL EXAMINER'S DECISIONARTHUR M. GOLDBERG, Trial Examiner: Based upon acharge filed on January 12, 1971, by ConfederacionLaborista De Puerto Rico (herein called the Union or theCharging Party) the complaint herein issued on March 17,1971, alleging that IBEC Packing Company, Inc. (hereincalled the Company or the Respondent), violated Section8(a)(3) of the National Labor Relations Act, as amended(herein called the Act). The Respondent's alleged unlawfulconduct consisted of the discharge of Carmen I. Rodriguezon January 7, 1971, because of her membership in andactivities on behalf of the Union. The Company's answeradmitted the discharge but denied all material allegationsof the complaint. The answer set up as affirmative defensesassertions that Rodriguez was at all times material herein aIBEC Packing Company, Inc., is a corporation of theCommonwealth of Puerto Rico engaged in the processingand canning of tuna fish at its plant located at Mayaguez,Puerto Rico. During the year 1970 the Company purchasedand had shipped directly to its Mayaguez, Puerto Rico,plant tuna fish' and other materials necessary for theconduct of its business valued in excess of $50,000. Duringthe same period the Company processed and canned tunafish valued in excess of $50,000 which was shipped to pointslocated outside of the Commonwealth of Puerto Rico.The complaint alleged, the answer admitted, and I findthat the Company is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act and meets theBoard's standards for the assertion of its jurisdiction.194 NLRB No. 65 418DECISIONS OF NATIONAL LABOR RELATIONS BOARD11.THE LABOR ORGANIZATION INVOLVEDConfederacion Labonsta De Puerto Rico admits employ-ees to membership and maintains collective-bargainingrelations with a number of employers. The Union complieswith the filing requirements of the Labor-ManagementReporting and Disclosure Act of 1959. Pursuant to apetition for election filed by the Union the Company, theUnion and the Seafarers International Union entered intoan agreement for consent election on May 26, 1970,1 underthe terms of which the Union participated in a representa-tion election on July 31 seeking to represent the employeesof the Company for the purposes of collective bargaining. Ifind that the Union is, and was at all times material herein,a labor organization within the meaning of Section 2(5) ofthe Act.HI. THE UNFAIR LABOR PRACTICESA.The Company's OperationsThe Company employs approximately 400 persons in itsMayaguez plant. Approximately 300 of the employees areproduction workers assigned to six departments. Only theorganization and operations of the packing room, wherebetween 150 and 160 persons including acknowledgedsupervisors, leadgirls and leadmen are employed, are ofsignificancein this proceeding.In the packing room the precooked fish is brought fromthe chilling room2 to tables where employees, working withtheir hands and knives, clean the fish preparatory to theactual packing. There are a total of three Imes in thepacking room. Carmen Rodriguez, the alleged discrimina-tee,was employed as a leadgirl assigned to line 1 in thepacking room. On line 1 three cleaners are assigned to eachtable and there are a total of 20 to 21 tables in operation atall timesdepending upon the daily attendance. When thefish arrives at the table on line 1 the first employee, calledthe "cleaner," removes the skin, opens and removes thebones from the fish, and passes it on to the second girl. Thesecond employee at the table, called "pet food," removesthe blood and meat in which the blood is present and anybones which remain. The third employee polishes the loinof the fish with her hand. As this employee polishes the loinand removes any remaining bones she also removes smallpieces of fish which fall off in the polishing operation.These small pieces of fish are called the "grated." Thegrated appears not only at the polishing stage but in theoperation of removing the pet food as well. These smallpieces of the tuna are too small to be packed in the loin andare canned separately for use in sandwiches.After polishing, the loin is placed on a conveyor beltwhere it is scrutinized by inspectors who report to and aresupervised directly by the forelady and assistant forelady.As the grated accumulates on the table it is put into aloose pile. Carmen Rodriguez, at the time of her discharge,was assigned to the task of going to each of 10 tables in lineIUnless otherwise noted all dates herein were in 1970.2The chilling room is part of the packing room3This description of the packing room operations is based on plantsuperintendent Seda's testimony4While there is evidence that certain of the other leadgirls exercise1 to inspect the grated. If she found that it was clean and fitfor human consumption, without bones or blood, she wouldthen pat the grated into a firm pile and move on to the nexttable.Rodriguez was followed by a man with a tray whowould remove the piles of grated which she had inspectedand passed.3B.The Discharge of Carmen Rodriguez1.Rodnguez's assertedsupervisory statusThe packing room line of supervision, as testified to byJaime Seda, the plant superintendent, is head by RafaelVazquez, the production coordinator who is in charge ofthe entire packing room,includingthe chilling room, withresponsibility for the cleaning of the fish. Sixto Nieto isVazquez' assistant.Emma Padilla isthe forelady of thepacking room and Ines Lebron, with the title of leadgirl, isassistant forelady under Emma Padilla. There does notappear to be any contention that the foregoing namedpersons are not supervisors within the meaning of the Act.In addition to the production coordinator,assistantproduction coordinator, and forelady, there are sevenwomen employed in the packing room who bear the title"leadgirl" and one male employee, Hiram Diaz, who is the"leadman" in the chilling room. Included among the sevenleadgirls,asnoted above,isInesLebron,who wasdesignated in Seda's testimonyasassistantforelady.Carmen Rodriguez, the alleged discriminatee, is alsoincluded among the seven leadgirls. Respondent contendsthat as a leadgirl Rodriguez was a supervisor within themeaning of the Act and therefore not protected by theprovisions of Section 8(a)(3).4On May 26 the parties entered into an agreement forconsent election following filing of the Union's petition forelection.5Miguel J. Pla, personnelmanager, signed for theCompany. That consent-election agreement contains thefollowing under the heading "The Appropriate CollectiveBargaining Unit:"Included: All hourly paid production and maintenanceemployees employed by the Employerat itsfactory inMayaguez, P.R. including probationary employees,chauffeurs, janitors,messengers,timekeepers, recordkeepers, leadmen and leadgirls.Excluded:Allofficeclericalemployees, sporadicemployees, guards and supervisors as defined in theAct.In the instant proceeding Pla testified that together withhis attorney he attended the meeting at which the consentelectionagreement was negotiated, that he raised noobjection to inclusion of the leadgirls as ordinaryemployees, and that when he signed the consent electionagreement he was awarehe was affixinghis name to adocument which stated that leadgirls were not supervisorsas defined in the Act. Finally Pla was asked:Q. In what way did the duties of the leadgirlschange after May 26,1970?supervisory authority and are notemployees withinthemeaning of theAct, I do not deem it necessaryto resolvetheir status for the purposes ofthisDecision.5Case 24-RC-4105. IBEC PACKING CO., INC.419A. In no way.While the stipulation of the parties contained in theconsent-election agreement is not dispositive of the issue ofRodriguez'putative supervisory status, it does have"persuasive relevance." 6Ithas been held recently by the Board that as tostipulations of the parties in representation cases deferenceshould be afforded to the intent of the parties where suchintent is not inconsistent with any statutory provision orestablished Board policy.? Certainly, the stipulation of theRespondent on May 26 represented its intent to demon-strate that the leadgirls were not supervisors. As to thesituation as of that date its stipulation should be bindingupon the Respondent. Unlike the situation inBirminghamFabricating Co.,140 NLRB 640, the stipulation in this caseas to the supervisory status of the contested employee doeshave probative value, because in the instant proceedingthere is the testimony of Respondent's personnel managerthat the duties of the leadgirls have changed "in no way"since the stipulationwas entered into on May 26.8Accordingly, based upon Respondent's May 26 stipulationthat the leadgirls were employees and not supervisors,coupled with Pla's testimony that their duties have notchanged since that date, I would find that Rodriguez wasnot a supervisor within the meaning of the Act .9In any event, the record testimony fails to establish thatRodriguez exercises any of the indicia of supervisory statusset forth in Section 2(11) of the Act.10 Thus, the evidence inthis case establishes that Rodriguez did not have authoritytohireor fire employees, she could not recommendincreasesordecreases in their pay, nor could sherecommend the hiring or firing of employees. Rodriguezdid not attend meetings of supervisors which, Lillian Riveraa witness called by the Respondent testified, were attendedby line supervisors including Lillian Rivera, Emma Padilla,the forelady, and production coordinator Vazquez."Rodriguez did not have the responsibility or authority topunch the time and production cards of the employees atthe tables. She could not transfer employees to fill avacancy but could only ask the forelady to move anemployee to fill the gap. Rodriguez did not direct the workof other employees. Rather than establishing that Rodri-guez was a supervisor, the evidence indicates that she was6 Amalgamated ClothingWorkers of America, AFL-CIO v N L R B.[Sagamore Shirt Co 1,365 F.2d 898 (C.A D C )7The Tribune Company,190 NLRB No 65.8 InBirmingham Fabricating Co., supra, p642, fn 2, the Board notedthat the stipulation as to supervisory status in that case "is not evidence oftheir status during the times material here which long predated thatstipulation." In the instant proceeding Pla's testimony establishes that thestatus of the leadgirls was unchanged from the time that the Respondentstipulated that they were employees and not supervisors within themeaning of the Act9As with the findings of the Regional Director in a representationproceeding, the stipulation of the parties should be accorded "persuasiverelevance," ."aiding the Examiner and the Board in reaching justdecisions, subject however to power of reconsideration .. in the light ofany additional evidence that the Examiner finds material and helpful to aproper resolution of the issue."Amalgamated Clothing Workers of Americav.N.LR B [Sagamore Shirt Co.], supra, p905. Cf.The Tribune Company,supra10 Section 2(11) of the Act provides- "The term `supervisor' means anyindividual having authority, in the interest of the employer, to hire,transfer, suspend, layoff, recall, promote, discharge, assign, reward, ordiscipline other employees, or responsibly to direct them, or to adjust theiran inspector assigned to scrutinizing the grated and petfood which had been cut out of the fish by the cleaners atthe table. Thus, Rivera testified as follows:Q.What position did she (Rodriguez) occupy then?A.Leadgirl also.Q.What were her duties during 1970 as leadgirl?A.To inspect the grated as well as the pet food.Rodriguez's duties were best summarized in her ownwords.When asked if she directed the work of employees,Rodriguez answered, "no, what I did was check the fish, notthe persons."In sum, based upon the record testimony, I find thatRodriguez was an employee within the meaning of theAct.122.Rodriguez employment recordCarmen Rodriguez was hired by Respondent in 1962 as afish cleaner.After some 2 years on that job she waspromoted to the position of inspector and had been aleadgirl sinceMarch 1969. On August 4 Rodriguez wastransferred from her prior job of checking the scrap on 20tables of line 1 to inspecting the grated and pet food on 10tables. Plant Superintendent Seda testified that her movesfrom fish cleaner to inspector and then to leadgirlconstituted promotions.Respondent maintains personnel files on each of itsemployees. Seda testified that he had examined Rodriguez'personnel folder and that her employment history revealedthat other than a mimeographed form notice in 1964 givento her because of poor production there were no warningnotices or memoranda in her file dated prior to June 17,1970.133.Rodriguez' union activityThe Union's campaign to organize the Company'semployees began sometime in April. Rodriguez signed acard for the Union on April 8 at the request of Mrs. Iglesias,a union organizer who at one time had been a companyforelady.Thereafter,Rodriguez solicited authorizationcards for the Union, visited with workers outside the plant,and turned the signed cards over to Iglesias. In addition,grievances, or to effectively recommend such action, if in connection withthe foregoing the exercise of such authority is not of a merely routine orclerical nature, but requires the use of independent judgment."ii Rivera testified that in 1970 these meetings were attended by theproduction coordinator, the forelady, Glona Ramirez who was in charge ofline2,RossauraMartinez in charge of line 3, Rivera who hadresponsibility for line I, andInesLebron who is in charge of the inspectors.Rivera testified that Rodriguez did not attend such meetings "because shewas not a line supervisor."i2 In connection with Respondent's claim that Rodriguez was asupervisor I note that in the course of the organizing campaign she wascalled to a meeting with -management personnel at which time she wasaccused of carrying on union activities on the job during working hours.However, Respondent, which showed its awareness of the limitations thelaw imposes on protected activities by seeking to interdict her assertedunion activity during working hours, did not raise the question ofRodriguez' right to engage in activities on behalf of the Union because ofany putative supervisory status.13Personnel Manager Pla testified that as far as he knew the Companyhad no trouble with Rodriguez in all the years she worked prior to theelection. 420DECISIONSOF NATIONALLABOR-RELATIONS BOARDRodriguez, "during April, May, June, July and after theelection up until August" 14 distributed union leaflets at theone plant gate affording ingress and egress for theemployees at quitting time in the afternoon. Seda testifiedthat he knew Rodriguez was active in the Union.15Sometime in May, during the organizational campaign,Rodriguez was directed by Forelady Emma Padilla to go tothe personnel office where she met with Personnel ManagerPla, Seda, and Production Coordinator Vazquez. In thecourse of this meeting Pla accused Rodriguez of "makingpropaganda inside the company during working hours."Rodriguez denied the accusation and asked that she beafforded the opportunity to confront the persons who hadaccused her of carrying on union activities in the plantduring working hours. Rodriguez told the managementpersonnel present that she could have spoken to people inthe plant but it did not have to be about the Union.Rodriguez testified that Pla advised her that if shecontinued her activities for the Union inside the plant theywould take her to a place where the law prohibits engagingin such activity. Seda testified that he had told Rodriguezthat he had seen her engaging in such activity. WhenRodriguez said that she had her ideals and was working forthe Union, Seda claimed to have advised Rodriguez thatshe could carry on activities for the Union but not duringworking hours in the production area.Sometime in May two leaflets were distributed in theplant expressing views opposed to unionization. The firstsuch handbill, signed by Hiram Diaz, leadman in thechilling room, contains the following:As to Mrs. Carmen Rodriguez, I'll say that she has beencalled to all the meetings, she is still part of ourCompany, we appreciate her and respect her ideals,even though they may be erroneous.The second leaflet signed "several fellow workers" isessentially an attack on Mrs.Iglesias.As to Rodriguez, thishandbill contains the following language:Concerning Mrs. Carmen Rodriguez, when a meeting isheld in the office when something is going to be saidabout the union, she has been ignored because what is-going to be discussed are personal problems and, forthat reason, she has been excluded because if what isgoing to be said in the office is about the union shewould not be interested, she is only interested in THEREPORT she might give to the AWAKENING.4.The events leading to Carmen Rodriguez'dischargeAs noted, from the time she was hired in 1962 until June17, including a period of approximately 16 months as aleadgirl, Rodriguez received only one warning, that for lowproduction. Rodriguez joined the Union almost immediate-ly after the organizing campaign began and was openlyactive on its behalf. On June 17 a memorandum fromForelady Emma Padilla to Plant Superintendent Seda wasplaced in Rodriguez' personnel' file advising Seda "that formore than 3 months, leadgirl Carmen J. Rodriguez has nottalked to any of her fellow workers." The memorandumwent on to say that the other leadgirls did not speak toRodriguez either and that Padilla did not know the reasonsfor this lack of conversation between them but that Padillahad noticed that the situation led to a lack of communica-tion,cordiality,and companionship. Padilla concludedwith the statement "for this reason I find this leadgirlineffective."Seda noted on this memorandum that hethat while he did not know why Rodriguez assumed thisattitude it was not "the best toward her fellow workers."The Union was defeated in therepresentationelection onJuly 31. The next day that the plant worked was August 4.When Rodriguez reported to work she was surprised to seethe other leadgirls wearinga new uniformwhile she was stillwearing the old attire. Rodriguez had not been informedabout the change. After work Production CoordinatorVazquez asked whether it was true that Rodriguez wouldwear the safe uniform as the other leadgirls. Rodriguezasked Plant Superintendent Seda why she could not wearthe same uniform. According to Rodriguez, "he answeredthat if I put it on I would have to face the consequences."Seda did not explain what he meant by this statement anddirected Rodriguez to go to Forelady Padilla for authoriza-tion to wear the new uniform. Padilla told Rodriguez thatshe could not wear the new uniform without authorizationfollowingameetingwith Seda and Vazquez. Rodriguezwaited for a decision as whether she could change heruniform but when no such action was forthcoming shedetermined to go to the Board about the matter.On September 8, Rodriguez requested permission fromPersonnelManager Pla to be absent from work thefollowing day so that she could go to the Board's RegionalOffice. Pla directed Rodriguez to bring him a certificatefrom the Regional Office that she had been there. The sameday, September 8, Pla put a memo in Rodriguez' personnelfiled addressed to Forelady Padilla stating that Rodriguezhad requested permission to be absent "sinceshe alleges shehas been summoned by the National Labor RelationsBoard." Pla concluded by stating that he had excusedRodriguez but had instructed her to bring "the summons"when she returned to work on Thursday, September 10.Rodriguez visited the Regional Office on September 9, butthe investigator assigned tomatters concerning theCompany was not there that day. A Mrs. Morales at theRegional Office gave Rodriguez a typed statement stating:Mr.St.Bernard, who was handling the investigationof the IBEC Packing case, is not in the office today.Should he consider it necessary to interview you, he willget in touch with you either by letter or in person.Rodriguez did not work on September 10 because Plawould not accept Morales' statement as an excuse for herabsence the preceding day. Pla claimed that Rodriguez hadasked for permission to keep an appointment which had notexisted.Rodriguez denied having told Pla that her visit tothe Board had been arranged in advance. Pla placed amemorandum in Rodriguez' personnel file dated Septem-,ber 10, addressed to Forelady Padilla, stating thatRodriguez had reported for work but had not brought inthe summons from the Board. The memorandum concludes14Testimony of Rodriguez.15PersonnelManager Pla was less candid When asked if he was awareof Rodnguez's union activity Pla answered, "I think so " IBECPACKING CO., INC.421with the statement "for that reason she asked to be giventime to go to the office to get it in order to bring it."Rodriguez reported back to work on September 11 at herregular reporting time of 7 a.m. However, she was notpermitted to start work until an hour and 15 minutes laterafter Pla had arrived at the plant and Rodriguez had metwith him. Pla again insisted that Rodriguez had asked forpermission to be off on September 9 because of anappointment with the Board but later allowed her to resumework. She was not paid for the time she lost on September10 and 11 and her attendance record for September 9 and10 was marked absence without notification, and she wasmarked late for the time she had spent waiting for Pla onSeptember 11.As to all memoranda and warnings placed in her filestarting with that of June 17, Rodriguez was not informedin any way or at any time that such documents were beingplaced in her file nor was she shown any of the memorandawhich were addressed to aspects of her work following June17.16The next memorandum in Rodriguez personnel file isdated September 18. This document, captioned "Inspectionof Scrap," carries the notation that it is from ForeladyPadilla and Production Coordinator Vazquez but is signedby Seda. The memorandum notes that on a number ofoccasions Seda had noted Rodriguez inspecting scrapwhereas it was his understanding that this was the job ofleadgirlsLillianRivera and Virginia Rodriguez whileCarmen Rodriguez was to inspect the pet food and thegrated. Seda asked Padilla and Vazquez to notify him ifthese functions had been changed as he feared that havingthree leadgirls inspect the scrap would lead to improperinspection of the pet food and grated. Seda asked that theyinvestigate and take the proper corrective action.The next documents in the personnel file are datedOctober 14 and 15 and relate to a complaint aboutRodriguez' "uncommunicative attitude." The first memo-randum, from Forelady Padilla to Production CoordinatorVazquez, complained that Rodriguez showed annoyance atbeing given instructions and on one occasion she hadcomplained "in an annoyed tone" that she could not takecare of the pet and grated at the same time. Padillaconcluded,In view of the situation, I recognize that this Lead-girl is completely lacking in efficiency and I believe herto be hardly competent. I wish to make you aware of thesituation between this lead-girl and her work and that ifshe does not improve within six to seven weeks, I wouldrecommend that she be discharged due to herinefficiency.The October 15 memorandum is from Vazquez to Sedarecommending that a meeting be held with Rodriguez andany other person involved "in as much as other times shehas been admonished verbally." Seda testified that noactionwas taken on Vazquez' recommendation for ameeting with Rodriguez.On October 20 Seda placed a memorandum in the fileaddressed to Personnel Manager Pla complaining aboutRodriguez' attitude toward Maria Padilla which, he said,was causing trouble between Maria Padilla and a cleanernamed Rosa Marie Seda. In this memorandum Sedaexplained that not much is required to make someone elsefeel bad and that "probably the ironic smile given to MariaPadilla caused Padilla's upset." The memorandum con-cludes with the statement "I'm writing this down becausetheminute I hear again that Maria Padilla is beingmistreated, there will be a recommendation for disciplinaryaction." No memorandum was put in Maria Padilla's fileconcerning the incident between her and cleaner Seda.There are two memoranda in Rodriguez' personnel filedated December 23. The first, from Forelady Padilla toVazquez states that Padilla had allowed a reasonable lengthof time to go by but that Rodriguez continued todemonstrate "a negative attitude and lack of interest in herwork." Padilla states that leadgirl Lillian Rivera, in chargeof line 1, claimed that Rodriguez refused to follow ordersand that instead of doing her own job of inspecting thegrated and pet food she continued to check the scrap whichwas the job of another leadgirl. Padilla noted that shewould be admonished if fishbones were found in the grated.Padilla recommended "that the proper action should betaken, inasmuch as she does not speak to her othercoworkers and her attitude is completely negative." Thesecond December 23 memorandum is from Vazquez toSeda stating that in view of Padilla's memorandum he didnot believe that the situation could continue and recom-mending that Rodriguez be dismissed.The next personnel file entry is a two-page memorandumfrom Seda to Personnel Manager Pla referring to Padilla'sDecember 23 memorandum. Seda stated that Rodriguezdoes not speak to other leadgirls unless she is questioned,noted that her attitude toward the leadgirl in charge of line1was completely negative, and expressed the view that shewould not change her attitude as he saw no effort on herpart to improve. Seda referred to his September memoran-dum in which he had referred to Rodriguez performing thetasks assigned to other leadgirls and his belief that herfailing to check the grated was leading to complaints aboutbones in the Company's products. Seda stated that theleadgirls had been told that grated inspection was very poorbut Rodriguez continued to spend her time checking theloins and scrap. Seda noted that good communication wasimportant in the performance of any job and he did notbelieve the Company would be able to accomplish this withRodriguez. Seda concluded with the suggestion that thematter be discussed with Rodriguez' forelady and theproduction coordinator as soon as possible.The plant closed- for vacation at the end of the workdayon December 23 with production scheduled to resume onJanuary 7. On December 29 Rodriguez went to the plant topick up her pay and nothing was said to her at that timeabouther continued employment.When Rodriguezreported for work on January 7 she was told not to startwork but to go to Production Coordinator Vazquez' officeto wait for Personnel Manager Pla. There Rodriguez spoketo Pla on the phone and he advised her that her job was16 Seda testified that it was he who had written a memorandum to thememorandum was not a warning but more in the nature of an expressionpersonneldepartment regarding the way Rodriguez had requestedof his feeling concerning the manner in which an employee should ask forpermission to be absent on September 9. Seda testified that hispermission to be absent at the close of a day. 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDended. Pla said nothing further and Rodriguez did not askthe reasons for her discharge because it had come as asurprise to her.During the afternoon of January 7 Rodriguez called theplant to speak to Pla but he was not there and she spoke toVazquez asking for a letter concerning her discharge.Vazquez replied that the Company did not issue dischargeletters even though she claimed that she needed one to drawunemployment compensation. Vazquez offered to talk toPla and stated that a letter would be sent to her home.Rodriguez called the plant a second time on January 7, onthis occasion speaking to Pla, reiterating her request for adischarge letter.The last two entries in Rodriguez' personnel file consistedof a memorandum from Vazquez to Seda dated January 7,1970,17 and second a memorandum from Seda to Pla datedJanuary 8, 1971, transmitting Vazquez' memorandum. InVazquez' memorandum the production coordinator reportson his telephone conversation with Rodriguez on January7, 1971, wherein she had asked for a discharge letter fromPla. Vazquez claimed that Rodriguez became angry andcalledVazquez "a son-of-a-bitch." Seda's note to Platransmitted Vazquez' memorandum of the previous dayand suggested that the document be kept in Rodriguez' filealthough she was no longer employed.18Although a letter was subsequently sent to the Companydemanding her reinstatement, the Respondent has nevergiven Rodriguez any reason for her discharge.Following filing of the charge in the instant proceedingon January 19, 1971, the Company wrote to the Board'sRegionalDirector setting forth the reasons for herdischarge as follows:In relation to the employee Carmen I. Rodriguez, thelatterwas discharged for inefficiency, a negativeattitude, little communication and excessive absentee-ism. For such reasons her supervisors recommendedthat the employee wasn't of any use to them on thejob.19Seda testified that Rodriguez was "insubordinate" because,as he claimed to have witnessed, she was reluctant to takeinstructions from her line supervisor and did not obey thoseinstructions.He claimed she disobeyed instructions byrefusing to devote herself to inspecting the grated and petfood and instead did the work of other leadgirls so that herownjob was not satisfactorily performed. Seda's characteri-zation of Rodriguez' alleged inefficiency again referredback to her failure to spend full time on her own job ofinspecting the pet food and grated resulting in an excessiveamount of bones in the grated. Seda referred to a meetingwithRodriguez and the other leadgirls at which thecustomer complaints about bones in the grated werediscussed and steps to be taken to correct the situation had17This is quite obviously a misdating and should read 1971.18During examination of Rodriguez Respondent sought to establishthat she had characterized Vazquez as stated in his January 7, 1971,memorandum. Rodriguez denied the accusation claiming instead that shehad told Vazquez he should remember there was a God in heaven and thata time would come when everything done on earth would have to be paidfor up there Vazquez was not called to testify in this proceeding. Basedupon her demeanor while denying the accusation directed against her,coupled with the Company's failure to call him as a witness. I creditRodriguez' disavowal of the accusation contained in Vazquez' memoranda.Accordingly, I conclude that the Company has failed to establish that shebeen proposed. Seda claimed that after that meetingcomplaints about bones. in the tuna continued. Seda did notclaim to have spoken to Rodriguez again about any allegedcontinuation of customer complaints. As to Rodriguez'alleged "negative attitude," Seda stated that this stemmedfrom her refusal to talk to Seda, or to the other leadgirls andother persons at her level of supervision, "dust did not talkto anyone at all." However, Seda testified that Rodriguez'attention was never called to this situation.LeadgirlLillianRivera, called as a witness by theRespondent, testified that Rodriguez was supposed toinspect only the grated and pet food and that VirginiaRodriguez was assigned to the scrap and pieces. Riveraclaimed to have observed Carmen Rodriguez inspecting thescrap on many occasions both before and after the unionelection in July. However, as to this testimony I noteRodriguez' uncontradicted claim that she was first assignedto inspection of the grated and pet food on August 4,following the union election on July 31, and that prior tothe balloting her job was inspection of the scrap. Riveraclaimed that Rodriguez never spoke to the other leadgirls inthe plant. However, Rivera also testified that this had beenRodriguez' practice most of the time that she had been inthe plant. Despite this lack of communication on Rodri-guez' part "during the most of the time" she had beenemployed, including a period of 15 months as a leadgirlprior to June 17, there were no complaints in her personnelfile about such misconduct prior to her participation in theUnion's organizing campaign.The final grounds stated for Rodriguez' discharge wasexcessive absenteeism. A compilation of the absences indays and total hours of the various leadgirls reveals thatRodriguez was absent on 21 days for a total of 110 hours in1970.20Factoring out the days and hours involved inRodriguez' visit to the Board in September, her absencesoccured on 18 days for a total of 92-3/4 hours. Otherleadgirls had the following attendance records for 1970.Maria Padilla was absent on 13 days for a total of 77-3/4hours; Lillian Rivera was absent on 9 days for a total of 42hours; Gloria Ramirez was absent on 9 days for a total of65 hours;InesLebron was away on 7 days for a total of 49hours; Virginia Rodriguez was absent on 5 days for a totalof 27 hours; and Rosaura Martinez was absent on 6 daysfor a total of 19 hours. Seda and leadgirl Lillian Riveratestified that the absence of a leadgirl affects productionbecause their replacements are not trained for the job andas a result the same quality of work is not performed.However, Rodriguez' personnel file contains a documententitled "Employee's Rating Record" dated May 2, 1967.This document is signed by Emma Padilla's predecessor asforelady. Among the factors upon which an employee israted is attendance and for this evaluation Rodriguez'did use obscenities in that conversation.19 I note that in its stated reasons to the Board for Rodriguez' dischargethe Company did not refer to her alleged supervisory status20The 21 days included September 9, 10, and II when Rodriguez wentto the Board, was prevented from working on September 10, and was keptfrom work for 1 hour and 15 minutes on September 11. Her attendancecard shows that for September 9 and 10 her absence was marked as havingbeen with"no notification" and her failure to report on time on SeptemberI1 is marked"lateness " In comparing her attendance record with that ofthe other leadgirls I have deducted the figures for those 3 days. IBECPACKING CO., INC.423attendance was noted as being "below average." Despitethis known below average attendance record Rodriguezwas subsequently promoted to the position of leadgirlalthough Respondent submits that attendance of leadgirlsisessential because satisfactory replacement cannot beobtained.5.Conclusions and findingsIfind that Carmen I. Rodriguez' discharge and thememoranda and warnings placed in her personnel file priorthereto were part and parcel of a campaign directed againstthisoutspoken union adherent and that her dischargeviolated Section 8(a)(3) and (1) of the Act.Rodriguez had been employed by the Company since1962, including a period of almost 1-1/2 years as a leadgirl,and from that time until June 17 her record was devoid ofany warnings or disciplinary memoranda other than a formnotice for low production given to many of the Company'semployees. Her employment record discloses that prior toher promotion to the leadgirl position she had a demon-strated attendance problem of which the Company was wellaware. On June 17 the first of a series of memorandacomplaining of a negative attitude and lack of communica-tion on Rodriguez' part was placed in the file. Yet, herfailure to talk to fellow employees was nothing new but, asLillian Rivera testified,was characteristic of her behaviorfor as long as she had been a company employee. It is onlyafter her participation in the Union's campaign, her activesolicitation for the Union,her distribution of union leafletsat the plant gate,and her being singled out for attention inantiunion handbills distributed in the plant that herlongstanding pattern of behavior became a matter requiringa disciplinary warning in the file.Rodriguez'personnel file contains no material of adversenature entered between June 17 and September 8. Sedatestified that he was not aware of any union activity ingeneral or of such activity on Rodriguez' part following theUnion's defeat in the July 31 election. However, onSeptember 9 Rodriguez went to the Board's Regional Officeto complain about conduct which she considered discrimi-natory in nature, namely her being singled out by beingdenied the opportunity to wear the same uniform as theother leadgirls. It was following her visit to the Board -thatthe flurry of memoranda of complaints leading to herdischarge on January 7, 1971, make their appearance. Thus,on September 8, 9, and 10 there are three memorandadevoted to the manner in which she requested permission tobe absent to visit the Board's office and was thereafterrefused the opportunity to work on September 10 becauseof that visit. Further, it was after her visit to the Board thatmemorandum was piled on memorandum complainingabout her "negative attitude,"her "inefficiency,"and hergeneral inability to handle the job. Significantly, althoughRodriguez was an employee of long standing and hadfulfilled the requirements of a leadgirl for a period ofalmost 1-1/2 years prior to the first adverse commentappearing in her personnel file, these criticisms were nevercalled to her attention, she was not shown any of thememoranda as they were prepared or before they wereplaced in her file, and the Company made no effort tocorrect her unsatisfactory behavior, if unsatisfactory it was.Assuming that the memoranda in her file honestly portrayRodriguez'conduct, it seems fair to infer that but for herunion activity,which was of a continuing nature asdemonstrated by her visit to the Board on September 9, theCompany would have made some effort to correct the workattitude and performance of an employee of long standingand demonstrated ability to perform the job to which shewas assigned.Accordingly,Ishallrecommend thatRespondent be ordered to reinstate Mrs. Rodriguez to herformer position and to make her whole for any loss ofearnings resulting from her discharge.C.Diaz' Alleged Threats of Plant ClosingAs amended at the hearing the complaint alleged that onvarious dates in July Hiram Diaz told employees that if theUnion won the election the plant would be closed.The onlywitness questioned about the alleged incidentwas Ilsa Brunet Maletero,who testified that she knew Diazwas in the plant the day before the election but that Diazdid not tell her anything about the Union.In addition to denying that the statements had been madeand asserting that if made were protected by the freedom ofspeech provision of the Act, the Company defended as wellon the assertion that Diaz is not a supervisor within themeaning of the Act. Whether Diaz is a supervisor or notand whether such statements are protected by Section 8(c)of the Act or not,the evidence does not support a findingthat Diaz made the alleged statements.Accordingly,I shallrecommend dismissal of this allegation of the complaint.D.Emma Padilla's Alleged Warnings ConcerningVotingAs amended at the hearing the complaint alleged thatForelady Emma Padilla, on June 31, the day of therepresentation election,asked an employee if she was goingto vote and then told her that if she voted for Respondentshe had nothing to fear.As with the allegation concerning Diaz,the only witnessquestioned about this election incident was employee IlsaBrunet Maletero.Brunet testified that on election day anemployee whowas at Brunet's sidetold Forelady Padillathat she was nervous, to which Padilla replied there was noreason to be nervous.General Counsel then showed Brunetthe affidavit she had given during the investigation of thiscase in August 1970.After reading her statement Brunetinsisted that the testimony she had given in this proceeding,condensed above, was the truth.Brunet added that Padillahad told the employee involved that she should think it overwell.Ido not credit Brunet's claim that a Board investigatorwould include material in her affidavit that she did not passon to him. However,where a witness has given twoconflicting versions of an event,first in her affidavit thatthe incident did occur and in her sworn testimony in thisproceeding denying its occurrence, I do not believe itbehoovesthe trier of the facts to choose between these twoconflicting versions given by the same witness in theabsence of corroborating evidence. Accordingly, I find theGeneral Counsel has not sustained his burden of establishing that Padilla threatened an employee as alleged and shall 424DECISIONSOF NATIONALLABOR RELATIONS BOARDrecommend the dismissal of this allegation of theORDERcomplaint.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above,occurring in connection with the operationsdescribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that Respondent engaged in certain unfairlabor practices, I shall recommend that it cease and desisttherefrom and take certain affirmative actions designed toeffectuate the policies of the Act. I shall recommend thatthe notice to employees attached hereto shall be posted inboth English and Spanish.Having found that the Respondent unlawfully dischargedCarmen I. Rodriguez, I shall recommend that the Companybe ordered to reinstate her to her former position, or, if thatposition no longer exists, to a substantially equivalentposition, without prejudice to her seniority and other rightsand privileges, and to make her whole for any loss of paythat she may have suffered as a result of Respondent'sunlawful conduct. Backpay shall be computed in themanner set forth inF.W.Woolworth Company,90 NLRB289, with interest added thereto in the manner set forth inIsis Plumbing & Heating Co.,1,38NLRB 716.It will also be recommended, in view of the nature of theunfair labor practices in which the Respondent engaged,21that it cease and desist from infringing in any manner uponthe rights guaranteed employees by Section 7 of the Act.CONCLUSIONS OF LAW1.IBEC Packing Company, Inc., is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.Confederacion Laborista de Puerto Rico is a labororganization within the meaning of Section 2(5) of the Act.3.By engaging in certain described conduct referred tohere and above in sectionIII, B,hereof, Respondent hasdiscriminated against Carmen I. Rodriguez in regard to theterms and conditions of her employment in order todiscourage activities protected by Section 7 of the Act, andthereby has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(3) and (1) ofthe Act.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.5. ,The Respondent has not engaged in other unfairlabor practices as alleged in the complaint.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I herebyissuethe following recommended: 22Respondent, IBEC Packing Company, Inc., its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership and activities in Confeder-ation Laborista de Puerto Rico, by discriminating in regardto the hire and tenure of employment of Respondent'semployees in order to discourage membership or activitiestherein.(b) In any othermanner interferingwith, restraining, orcoercing employees in the exercise of their rights underSection 7 of the Act.2.Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a)OfferCarmen I. Rodriguezimmediateand fullreinstatement to her former or substantially equivalentposition, without prejudice to her seniority or other rightsand privileges, and make her whole for any loss of pay shemay have sufferedas a resultof her discharge in the mannerset forth in "The Remedy" section hereof.(b)Notify immediately the above-named individual, ifpresentlyserving inthe Armed Forces of the United States,of the right to full reinstatement, upon application afterdischarge from the Armed Forces, in accordance with theSelective Service Act and the Universal Military Trainingand Service Act.(c)Preserve and, upon request, make available to theBoard oritsagents,for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this recommended Order.(d) Post in both English and Spanish at its Mayaguez,Puerto Rico, plant copies of the attached notice marked"Appendix." 23 Copies of said notice, on forms provided bytheRegional Director for Region 24, after being dulysigned by the Respondent's representative, shall be postedby Respondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(e)Notify the Regional Director for Region 24, inwriting,within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.24IT IS FURTHER ORDERED that the complaint be dismissedinsofar as it alleges unfair labor practices not found herein.21SeeN.L.R.B, v. EntwistleMfgCo, 120 F.2d 532, 536 (C.A 4)22 In the event no exceptions are filed as provided by Section102.46 oftheRules and Regulations of the NationalLaborRelations Board, thefindings, conclusions,and recommended Order herein shall,as provided inSection 102 48 of the Rules and Regulations,be adoptedby theBoard andbecome its findings, conclusions, and order, and all objections thereto shallbe deemed waived for all purposes.23 In the event that the Board's Order is enforced by a Judgment of aUnited StatesCourt ofAppeals, the words in the notice reading"POSTEDBY ORDER OF THE NATIONAL LABOR RELATIONS BOARD"shall be changed to read "POSTEDPURSUANT TO A JUDGMENT OFTHE UNITED STATES COURT OF APPEALS ENFORCING ANORDER OF THE NATIONAL LABOR RELATIONSBOARD."24 In the eventthatthis recommended Order is adopted by the Boardafter exceptions have been filed,this provision shall be modified to read: IBECPACKING CO., INC.425"Notify the Regional Director for Region 24, in writing, within 20 daysfrom the date of this Order, what steps the Respondent has taken tocomply herewith."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL also make up all pay Carmen I. Rodriguezlost with 6 percent interest.All of you are free to become or remain or refrain frombecoming or remaining, members of ConfederacionLaborista de Puerto Rico, or any other labor organization.After a trial at whichall sideshad the chance to giveevidence, it has been, decided that we, IBEC PackingCompany, Inc., have violated the National Labor RelationsAct, and we have been ordered to post this notice:TheNationalLaborRelationsAct gives you, asemployees, certain rights, including the right to self-organization; to form, join, or help unions; and to bargaincollectively through a representative of your own choosing.Accordingly, we give you these assurances:WE WILL NOT do anything that interfereswith any ofyour rights listed above.WE WILL NOT fire or take any reprisal action againstany of you because you join, support,or engage inorganizational activities on behalf of ConfederacionLabonsta de Puerto Rico, or any other union.WE WILL offer to reinstate Carmen I. Rodriguez toher job, with full seniority and all other rights andprivileges,since the Board found that she wasdischarged because she supported the organizationalcampaign of the above-named Union.Dated_;_ByIBEC PACKING COMPANY,INC.(Employer)(Representative)(Title)WE WILL notify;immediately the above-named individual,ifpresently serving in the Armed Forces of the UnitedStates, of the rightrto full reinstatement, upon applicationafter discharge from the Armed Forces, in accordance withtheSelectiveServiceAct and the Universal MilitaryTraining and Service Act.This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withits,provisionsmay be directed to the Board's Office, PanAm Building, 7th Floor, P.O. Box UU, 255 Ponce de LeonAvenue,HatoRey,PuertoRico 00919, Telephone809-764-2424.